Case 1:18-cv-25429-MGC Document 15 Entered on FLSD Docket 03/01/2019 Page 1 of 3



                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF FLORIDA
                                                    (Miami Division)

                                                  CASE NO.: 1:18-cv-25429-MGC

     MAITE MARTINEZ,

               Plaintiff,

     v.

     CHERRY BEKAERT, LLP,
     a Foreign for profit corporation,

                Defendant.

     __________________________________/

                   DEFENDANT’S NOTICE OF PENDENCY OF OTHER ACTIONS

              In accordance with Local Rule 3.8, I hereby certify that the instant action:

                      ___     IS related to pending or closed civil or criminal case(s) previously filed
              in this Court, or any other Federal or State court, or administrative agency as indicated
              below:

                     _X__ IS NOT related to any pending or closed civil or criminal case filed with
              this Court, or any other Federal or State court, or administrative agency.

         I further certify that I will serve a copy of this Notice of Pendency of Other Actions
   upon each party no later than fourteen days after appearance of the party.

              Dated this _____ day of January, 2019.

                                                   CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 1st day of March, 2019, a true and correct copy of

   the foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF,

   which will send notice of electronic filing to all counsel of record.




                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:18-cv-25429-MGC Document 15 Entered on FLSD Docket 03/01/2019 Page 2 of 3
                                                                                                 CASE NO.: 1:18-cv-25429-MGC



                                                                    COLE, SCOTT & KISSANE, P.A.
                                                                    Counsel for Defendant CHERRY BEKAERT,
                                                                    LLP, a Foreign for profit corporation
                                                                    Cole, Scott & Kissane Building
                                                                    9150 South Dadeland Boulevard, Suite 1400
                                                                    P.O. Box 569015
                                                                    Miami, Florida 33256
                                                                    Telephone (786) 268-6415
                                                                    Facsimile (305) 373-2294
                                                                    Primary e-mail: cody.german@csklegal.com
                                                                    Secondary e-mail: andrew.simon@csklegal.com
                                                                    Alternate e-mail: magaly.triana@csklegal.com


                                                           By: s/ Andrew G. Simon
                                                               JOHN CODY GERMAN
                                                               Florida Bar No.: 58654
                                                               ANDREW G. SIMON
                                                               Florida Bar No.: 1002623
    1620.0109-00/12659536




                                                                            2
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:18-cv-25429-MGC Document 15 Entered on FLSD Docket 03/01/2019 Page 3 of 3
                                                                                                 CASE NO.: 1:18-cv-25429-MGC


                                                                SERVICE LIST


   Lowell J. Kuvin, Esquire
   Attorneys for Plaintiff
   Law Office of Lowell J. Kuvin
   17 East Flagler Street
   Suite 223
   Miami, Florida 33131
   Tel: 305-358-6800
   lowell@kuvinlaw.com




                                                                            2
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
